Title: To Thomas Jefferson from George Tucker, 30 August 1825
From: Tucker, George
To: Jefferson, Thomas


Sir,
University.
Aug. 30, 1825
I submitted your proposition to the Faculty the day it was made, and it seemed to be the opinion of nearly all the gentlemen that altho’ we might give a license to teach dancing here, we had no right to dispose of the rooms in the buildings, but that such a power rested with the Procter or perhaps the Rector—I believe I can say there was every disposition on the part of the Faculty to further your object in case you can procure a room from them who have a right to grant it—and I can assure you that such arethe sentiments of your obedt SertGeorge Tucker